Exhibit 10.4


BLUCORA, INC.
2015 INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT GRANT NOTICE
FOR PERFORMANCE-BASED RESTRICTED STOCK UNITS


TO:                 (the “Participant” or “you”)


FROM:     Blucora, Inc., a Delaware corporation (the “Company”)


The Company is pleased to inform you that you have been selected to receive and
are hereby granted by the Company a Restricted Stock Unit Award (the “Award”)
under the Blucora, Inc. 2015 Incentive Plan, as amended and restated (the “2015
Plan”). Each restricted stock unit (an “RSU”) subject to the Award has a
notional value equivalent to one share of the Company’s Common Stock for
purposes of determining the number of shares of Common Stock (the “Shares”)
subject to the Award.


The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the "Notice of Grant") and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the 2015
Plan, each of which are incorporated by reference into this Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant shall have the
meanings given to them in the Agreement, and if not defined in the Agreement,
the meanings given to them in the 2015 Plan.




Grant Date:
 
 
 
 
 
Award Number:
 
 
 
 
 
Target Number of RSUs
Subject to the Award:
                                     
 
 
 
(the "Target RSUs"); provided that the actual number RSUs that are granted and
may be earned is up to 200% of the Target RSUs (or__________RSUs)



Vesting Schedule: Except as specifically provided in the Agreement and subject
to the restrictions and conditions set forth in the 2015 Plan, the RSUs shall
vest on the Vesting Date (as defined on Schedule 1 to this Notice of Grant,
attached hereto, which is incorporated by reference into this Notice of Grant),
based upon the achievement of the performance goals set forth on Schedule 1 (the
“Performance Vesting Conditions”).







--------------------------------------------------------------------------------




Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued engagement as an employee, officer, director
or other service provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the Company’s right to terminate your
employment or service relationship with the Company or its Related Companies at
any time, with or without Cause.


Employment Agreement: If there is a written employment agreement in effect
between you and the Company (the “Employment Agreement”), then the Award shall
be subject to the terms of such Employment Agreement, so long as such Employment
Agreement remains in effect (as it may be amended, supplemented or restated from
time to time) and the terms set forth in the Employment Agreement are applicable
to the Award.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the 2015 Plan and the Award.


* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]


-2-



--------------------------------------------------------------------------------






By your signature below, you agree that the Notice of Grant, the Agreement, the
2015 Plan, and the Employment Agreement (if applicable), constitute your entire
agreement with respect to the Award, and except as set forth therein, may not be
modified except by means of a writing signed by the Company and you.




BLUCORA, INC.
 
PARTICIPANT
 
 
 
By:                                                                         
 
 
 
 
Signature
Its:                                                                         
 
 
 
 
Date:                                                              
Attachments:
1. Performance Vesting Conditions
2. Restricted Stock Unit Agreement
3. 2015 Incentive Plan
 
 











Signature Page to Notice of Grant

--------------------------------------------------------------------------------






SCHEDULE 1
BLUCORA, INC.
2015 INCENTIVE PLAN
PERFORMANCE VESTING CONDITIONS








Schedule 1-1



--------------------------------------------------------------------------------






EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Award of RSUs, as set forth in the Notice of Grant
and subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the 2015 Plan. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given to them in the
Notice of Grant, and if not defined in the Notice of Grant, the meanings given
to them in the 2015 Plan.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the Participant will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company.
3.    Vesting Schedule. Subject to Paragraph 4 hereof, to Section 10.2 of the
2015 Plan and to any other relevant 2015 Plan provisions, the RSUs awarded by
this Agreement will vest according to the vesting schedule specified in the
Notice of Grant. The effect of a Company approved unpaid leave of absence on the
terms and conditions of the RSUs will be determined by the Committee, subject to
applicable laws.
4.    Forfeiture upon Termination of Service. Except as provided in the Notice
of Grant, if the Participant has a Termination of Service for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company.
5.    Payment After Vesting. Subject to Paragraph 21 hereof, any RSUs that vest
in accordance with Paragraph 3 will be paid to the Participant (or in the event
of the Participant’s death, to his or her estate) in Shares on, or as soon as
practicable after, the applicable vesting date (but in any event, within sixty
(60) days of the date on which the RSUs vest).
6.    Withholding Taxes. As a condition to the payment of any vested RSUs, the
Participant must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such payment. The Company may permit or require the
Participant to satisfy all or part of the Participant’s tax withholding
obligations by (a) paying cash to the Company or a Related Company, as
applicable; (b) having the Company or a Related Company, as applicable, withhold
an amount from any cash amounts otherwise due or to become due from the Company
or a Related Company, as applicable, to the Participant; (c) having the Company
withhold a number of Shares that would otherwise be issued to the Participant
having a Fair Market Value equal to the tax withholding obligations; or
(d) surrendering a number of Shares the Participant already owns having a Fair
Market Value equal


A-1



--------------------------------------------------------------------------------





to the tax withholding obligations. The value of the Shares so withheld or
tendered may not exceed the employer’s minimum required tax withholding rate.
7.    Payments After Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until the date of issuance of any such Shares under the 2015 Plan. Except as
otherwise provided in Paragraph 9, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of any Shares
subject to the Award. The Participant agrees to execute any documents requested
by the Company in connection with the issuance of any Shares.
9.    Adjustments. The number of Shares covered by the Award shall be subject to
adjustment in accordance with Section 15 of the 2015 Plan.
10.    No Effect on Employment or Service Relationship. Nothing in the 2015 Plan
or any Award granted under the 2015 Plan will be deemed to constitute an
employment contract or confer or be deemed to confer any right for the
Participant to continue in the employ of, or to continue any other relationship
with, the Company or any Related Company or limit in any way the right of the
Company or any Related Company to terminate the Participant’s employment or
other service relationship at any time, with or without Cause.
11.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the
Participant from time to time; and to the Participant at the Participant’s
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as the
Participant, by notice to the Company, may designate in writing from time to
time.
12.    Award Is Not Transferable. Except to the limited extent provided in
Paragraph 7, the Award and the rights and privileges conferred hereby may not be
transferred, assigned, pledged (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or hypothecated in any
way (whether by operation of law or otherwise) and may not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, the Award and the rights and privileges conferred
hereby immediately will become null and void.


A-2



--------------------------------------------------------------------------------





13.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.
14.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the 2015 Plan, or to continue in
effect any such registrations or qualifications if made.
15.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
issue any Shares to the Participant if the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.
16.    Investment Representation. Unless the Shares are issued to the
Participant in a transaction registered under applicable federal and state
securities laws, the Participant represents and warrants to the Company that all
Shares which may be issued hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Participant in a transaction registered under the
applicable federal and state securities laws, at the option of the Company, a
stop-transfer order against the Shares may be placed on the official stock books
and records of the Company, and a legend indicating that such Shares may not be
pledged, sold or otherwise transferred, unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Company may require such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws.
17.    Conflicting Terms; 2015 Plan Governs. This Agreement and the Notice of
Grant are subject to all terms and provisions of the 2015 Plan. In the event of
a conflict between one or more provisions of this Agreement or the Notice of
Grant and one or more provisions of the 2015 Plan, the provisions of the 2015
Plan will govern.
18.    Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the 2015 Plan has been made available for his or her
review by the


A-3



--------------------------------------------------------------------------------





Company, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Award subject to all the terms and provisions
thereof. The Committee will have the power to interpret this Agreement, the
Notice of Grant and the 2015 Plan, and to adopt such rules for the
administration, interpretation and application of the 2015 Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested). The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions of the Committee upon any questions arising under the 2015 Plan, this
Agreement or the Notice of Grant. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the 2015 Plan, this Agreement or the Notice of Grant.
19.    Claims. The Participant’s sole remedy for any Claim (as defined below)
shall be against the Company, and the Participant shall not have any claim or
right of any nature against any Related Company (including, without limitation,
any parent, subsidiary or affiliate of the Company) or any stockholder or
existing or former director, officer or employee of the Company or any Related
Company. The foregoing individuals and entities (other than the Company) shall
be third-party beneficiaries of this Agreement for purposes of enforcing the
terms of this Paragraph 19. The term “Claim” means any claim, liability or
obligation of any nature, arising out of or relating to this Agreement, the
Notice of Grant or the 2015 Plan or an alleged breach of this Agreement, the
Notice of Grant or the 2015 Plan.
20.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
21.    Section 409A. The Award is intended to comply with the requirements of
Section 409A, and shall be construed accordingly. Notwithstanding any other
provision of this Agreement, the Notice of Grant, the 2015 Plan or the
Employment Agreement to the contrary, with respect to any payments and benefits
to which Section 409A applies, if the Participant is a “specified employee,”
within the meaning of Section 409A, then to the extent necessary to avoid
subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable during the six-month
period immediately following the Participant’s “separation from service,” within
the meaning of Section 409A(a)(2)(A)(i), shall not be paid to the Participant
during such period, but shall instead be accumulated and paid to the Participant
(or, in the event of the Participant’s death, the Participant’s estate) in a
lump sum on the first business day after the earlier of the date that is six
months following the Participant’s separation from service or the Participant’s
death.
22.    Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware,


A-4



--------------------------------------------------------------------------------





without reference to any choice-of-law rules. The Participant irrevocably
consents to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Delaware.
23.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Award is subject to the requirements of (a) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (b) similar rules under the laws of any other jurisdiction, (c) any
compensation recovery or clawback policies adopted by the Company to implement
any such requirements, and (d) any other compensation recovery policies as may
be adopted from time to time by the Company, all to the extent determined by the
Committee in its discretion to be applicable to the Participant.
24.    Entire Agreement; Employment Agreement. This Agreement together with the
Notice of Grant and the 2015 Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement and the Notice of Grant.
Each party to this Agreement and the Notice of Grant acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement, the Notice of Grant or the 2015 Plan and that any
agreement, statement, or promise that is not contained in this Agreement, the
Notice of Grant or the 2015 Plan shall not be valid or binding or of any force
or effect. Notwithstanding anything to the contrary contained in the Notice of
Grant, this Agreement or in the 2015 Plan, in the event of any conflict between
the terms and conditions of the Award as set forth in the Notice of Grant, this
Agreement and in the 2015 Plan, as the case may be, and the terms and conditions
of the Employment Agreement, the terms and conditions of the Employment
Agreement shall govern unless the conflicting provision in the Notice of Grant,
this Agreement or in the 2015 Plan, as the case may be, is more favorable to the
Participant; in which case, the provision more favorable to the Participant
shall govern.
25.    Modification. No change or modification of this Agreement or the Notice
of Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder. Notwithstanding the
preceding sentence, the Company may amend the 2015 Plan to the extent permitted
by the 2015 Plan.




A-5

